      Case: 1:19-cv-01611-DCN Doc #: 53 Filed: 08/28/20 1 of 5. PageID #: 5068




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

Terves LLC,                         )
                                    )            Case No. 1:19-cv-1611-DCN
            Plaintiff,              )
                                    )            Judge Donald C. Nugent
        vs.                         )
                                    )
Yueyang Aerospace New Materials Co. )
Ltd. et al.                         )
                                    )
            Defendants.             )

                           Terves’ Motion to Extend Deadline to
              Move, Plead, or Otherwise Respond to Ecometal’s Counterclaims

         In accordance with Federal Rule of Civil Procedure 6(b)(1)(A), Terves LLC moves

to extend the current August 28, 2020 deadline to move, plead, or otherwise respond to

Ecometal Inc.’s and Nick Yuan’s (collectively, “Ecometal’s”) Counterclaims (ECF #49) by

30 days, until September 28, 2020. This is Terves’ first request for an extension of this

deadline. The good cause for this request is that Terves needs additional time to research

the law, research the facts, determine the best strategy for responding to the

Counterclaims, and draft a cogent response (either an answer or motion to dismiss).

I.       Background

         On July 15, 2019, Terves sued on the ’653 and ’010 patents. (ECF #1.) Terves

amended its complaint on October 25, 2019, with more detailed allegations to overcome

Ecometal’s motion to dismiss. (ECF #13.) Ecometal answered the first amended

complaint, did not assert any counterclaims, and did not assert inequitable conduct as a

counterclaim or affirmative defense against the ’653 or ’010 patents. (See ECF #17.)



{9061059: }
       Case: 1:19-cv-01611-DCN Doc #: 53 Filed: 08/28/20 2 of 5. PageID #: 5069




          On May 1, 2020, Terves moved for a preliminary injunction on the ’653 patent.

(ECF #31.) Ecometal opposed the injunction motion on July 2, 2020. (ECF #40.)

          On July 24, 2020, Terves filed its second amended complaint to add the newly-

issued ’740 patent. (ECF #44.)

          On August 7, 2020, Ecometal filed an answer and, for the first time, asserted

counterclaims and the inequitable conduct defense against Terves. (ECF #49.) More

specifically, Ecometal pleaded counterclaims for: (a) declaratory judgment of inequitable

conduct on the ‘653 patent, (b) declaratory judgment of inequitable conduct on the ‘010

patent, and (c) declaratory judgment of inequitable conduct on the ‘740 patent. Ecometal

alleges that Terves’ inventors and patent counsel purposely did not disclose certain

documents to the U.S. Patent Office during prosecution of the patents with deceptive

intent. (ECF #49.) Terves denies the allegations and will either answer the Counterclaims

with denials or move to dismiss under Rule 12(b)(6).

          Per Fed. R. Civ. P. 12(a)(1)(B), Terves’ response to the Counterclaims is due 21 days

after service, i.e., by August 28, 2020. Terves seeks a 30-day extension of that deadline.

Ecometal opposes.

II.       Law and Argument

          Under Fed. R. Civ. P. 6(b)(1)(A), the Court may extend a pleading deadline “for

good cause.” The good cause for this extension is that Terves has a genuine need for more

time to research the law, research the facts, determine the best strategy for responding to

Ecometal’s counterclaims, and draft a cogent response (either an answer or motion to

dismiss).


{9061059: }                                     2
       Case: 1:19-cv-01611-DCN Doc #: 53 Filed: 08/28/20 3 of 5. PageID #: 5070




          Ecometal’s Counterclaims are lengthy and dense: they contain 80 paragraphs and

20 pages (much of which contains single-spaced block text). The Counterclaims cite a

variety of laws, including 37 C.F.R. § 1.56, 37 C.F.R. § 1.98, MPEP 2001.06(c), MPEP

2001.06(a); identify at least four different individual witnesses; describe and quote from

Office Actions on patents in the U.S. and in China; contain lengthy characterizations by

Ecometal about what happened during patent prosecution of all three patents; and recite

various Ecometal theories about what the law requires with respect to patent prosecution.

          To evaluate all of this requires more than the 21 days allowed by the Federal Rules,

especially because it requires Terves’ counsel to study Thereasense, Inc. v. Beckton,

Dickinson & Co., 649 F.3d 1276 (Fed. Cir. 2011) and caselaw subsequent to that landmark

Federal Circuit decision that raised the bar to prove inequitable conduct. Terves’ need for

more time is further heightened by the continuing disruptions caused by the COVID-19

pandemic, which include changes to work schedules, limited access to the office,

challenges with young children who are returning to school (virtually and in-person), and

having to work remotely from home.

          Granting this extension will not prejudice Ecometal or delay the case. Indeed,

Ecometal delayed for a year asserting an inequitable conduct defense against the ’653 and

‘010 patents. The facts alleged by Ecometal under its Counterclaims were publicly known

before Terves sued, so Ecometal used Terves amending its complaint as a serendipitous

opportunity to belatedly raise defenses that it had waived a year ago. Because Ecometal

delayed bringing its Counterclaims for a year, a 30-day extension of Terves’ deadline

should not pose a genuine problem for Ecometal.


{9061059: }                                    3
       Case: 1:19-cv-01611-DCN Doc #: 53 Filed: 08/28/20 4 of 5. PageID #: 5071




          Ecometal says it opposes an extension because it believes that Terves’ motion for

preliminary injunction should be “held in abeyance” until the pleadings close.1 The Court

should reject this argument for two reasons. First, Ecometal’s theory that the injunction

motion should wait is legally unsupported and makes no sense. Terves’ injunction motion

and the pleadings can and should proceed in parallel, as they do in other cases. Whether

Terves denies inequitable conduct Counterclaims in an answer or moves to dismiss them,

it would not change Ecometal’s need to submit argument and evidence on those defenses

in opposition to the preliminary injunction motion. This is especially so because

inequitable conduct is an affirmative defense that Ecometal double-pleaded as

Counterclaims (See Answer to 2d Am. Compl., Affirmative Defense #6 & Countercl., ECF

#49.) As pleaded affirmative defenses (to which no responsive pleading is required),

Ecometal may argue them in opposition to Terves’ injunction motion regardless of how

Terves responds to the Counterclaims.

          Second, Ecometal’s opposition to this extension request is not justified by its “hold

in abeyance” argument. Whether Ecometal is right or wrong about sequencing the

injunction motion and pleadings, it should not affect whether Terves obtains an

extension. If Ecometal is wrong and things can proceed in parallel, then an extension

would not delay Terves’ preliminary injunction motion. If Ecometal is right, then an

extension of a pleading deadline would only prejudice Terves by potentially delaying its

injunction motion. Either way, Ecometal would suffer no prejudice by an extension.



1
 The email chain between counsel for the parties discussing this extension request is attached as
Exhibit A.
{9061059: }                                     4
       Case: 1:19-cv-01611-DCN Doc #: 53 Filed: 08/28/20 5 of 5. PageID #: 5072




          This is Terves’ first request for an extension of this deadline. The request is not

made to delay or for any improper purpose, but rather is made due to a genuine need for

additional time.

III.      Conclusion

          For the foregoing reasons, the Court should grant Terves until September 28, 2020,

to move, plead, or otherwise respond to Ecometal’s Counterclaims (ECF #49.)



                                                Respectfully submitted,

Dated: August 28, 2020                            s/ Matthew J. Cavanagh
                                                David B. Cupar (OH 0071622)
                                                Matthew J. Cavanagh (OH 0079522)
                                                MCDONALD HOPKINS LLC
                                                600 Superior Avenue, East, Ste. 2100
                                                Cleveland, Ohio 44114
                                                t 216.348.5400 │ f 216.348.5474
                                                dcupar@mcdonaldhopkins.com
                                                mcavanagh@mcdonaldhopkins.com

                                                Counsel for Terves LLC




{9061059: }                                    5
